DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 17 December 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (US 2016/0363708 A1).
With respect to claim 1:	You teaches “a back light module (500), comprising an optical modulating device (540) having a light transmissive region (region of 534) and a light blocking region (region of 533/538), and one or more light sources (100); wherein the optical modulating device comprises: a base substrate (530); a plurality of protrusions (534) on the base substrate in the light transmissive region and configured to allow light (LT1, LT2), emitted from the one or more light sources and transmitted through the base substrate, emitting out of a protruding side of the optical modulating device (see Fig. 3a); and a reflective layer on the base substrate in the light blocking region (538) and configured to block light (LT3), emitted from the one or more light sources and transmitted through the base substrate, from emitting out of the protruding side of the optical modulating device (see Fig. 3a), wherein a respective one of the plurality of protrusions protrudes away from the base substrate toward the protruding side (see Fig. 3a); and the one or more light sources are on a side of the optical modulating device other than the protruding side (see Figs. 1, 2); wherein the respective one of the plurality of protrusions has a first surface on which the reflective layer is absent and a second surface on which the reflective layer is present, the first surface is in the light transmissive region (see Fig. 3a); and the second surface and a surface of the base substrate between adjacent protrusions of the plurality of protrusions are in the light blocking region (see Fig. 3a)”.

With respect to claim 3:	You teaches “wherein an orthographic projection of the plurality of protrusions on the base substrate is at least partially non-overlapping with an orthographic projection of the reflective layer on the base substrate (see Fig. 3a); and an orthographic projection of the first surface of the plurality of protrusions on the base substrate is substantially non-overlapping with the orthographic projection of the reflective layer on the base substrate (see Fig. 3a)”.
With respect to claim 8:	You teaches “wherein the optical modulating device is a light guide plate (paragraphs 42, 60)”.
With respect to claim 9:	You teaches “wherein a cross-section of the respective one of the plurality of protrusions along a plane perpendicular to a surface of the base substrate and intersection the adjacent protrusions of the plurality of protrusions has a first base in contact with the base substrate, a second base opposite to the first base, a first connecting side and a second connecting side respectively connecting the first base and the second base; the respective one of the plurality of protrusions is configured to allow light emitted from the one or more light sources to sequentially transmit through the first base and the second base, and emit out of the protruding side of the optical modulating device; and the first connecting side and the second connecting side are at least partially covered by the reflective layer (see Fig. 3a)”.

With respect to claim 11:	You teaches “a method of fabricating a back light module (method of making 500) comprising an optical modulating device (540) having a light transmissive region (region of 534) and a light blocking region (region of 533/538), comprising: forming a light transmission layer comprising a plurality of protrusions (534) on a base substrate (530) in the light transmissive region and configured to allow light, emitted from the one or more light sources and transmitted through the base substrate, emitting out of a protruding side of the plurality of protrusions (see Fig. 3a), wherein a respective one of the plurality of protrusions is formed to protrude away from the base substrate toward the protruding side (see Fig. 3a); forming a reflective layer on the base substrate in the light blocking region (538) and configured to block light (see Fig. 3a), emitted from the one or more light sources and transmitted through the base substrate, from emitting out of the light transmission layer (see Fig. 3a); and providing one or more light sources on a side of the optical modulating device other than the protruding side (100); wherein each of the plurality of protrusions is formed to have a first surface on which the reflective layer is absent and a second surface on which the reflective layer is present (see Fig. 3a); the first surface is in the light transmissive region (see Fig. 3a); and the second surface and a surface of the base substrate between adjacent protrusions of the plurality of protrusions are in the light blocking region (see Fig. 3a)”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claim 1 and further in view of Sejkora (US 2001/0040742 A1).
With respect to claim 4:	You teaches “the back light module of claim 1 (500), configured to allow the light from the one or more light sources emitting sequentially from the respective one of the plurality of protrusions, and out of the protruding side of the optical modulating device (see Fig. 3a)”.

However, Sejkora teaches “further comprising a plurality of recesses (see Figs. 5, 7, 9) in the light transmissive region (14) a respective one of the plurality of recesses (12) being on side of the respective one of the plurality of protrusions distal to the base substrate (11), configured to allow the light from the one or more light sources emitting sequentially through the respective one of the plurality of recesses (see Fig. 5); wherein an orthographic projection of the plurality of recesses on the base substrate is substantially non-overlapping with an orthographic projection of the reflective layer on the base substrate (see Figs. 5, 7, 9 and paragraph 35)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the optical modulating device of You with the recesses of Sejkora in order to guarantee an angle of emergence of the light beams from the optical element with which dazzlement of the viewer is avoided (Sejkora paragraph 7).

s 5 is rejected under 35 U.S.C. 103 as being unpatentable over You and Sejkora as applied to claims 1 and 4 above, and further in view of Kim et al. (US 2015/0160402 A1).
With respect to claim 5:	You in view of Sejkora teaches “the back light module of claim 4 (see above)”. 
You does not specifically teach “further comprising an insulating layer on a side of the plurality of protrusions distal to the base substrate; wherein the insulating layer comprises a plurality of insulating blocks, a respective one of the plurality of insulating blocks being in the respective one of the   plurality of recesses and in the light transmissive region, configured to allow the light from the one or more light sources emitting sequentially from the respective one of the plurality of protrusions, through the respective one of the plurality of insulating blocks, and out of the protruding side of the optical modulating device”.
However, Kim teaches an insulating layer 400 wherein the insulating layer comprises a plurality of insulating blocks (see Fig. 3), each of which is in one of the plurality of recesses and in the light transmissive region (see Fig. 3)”.
In combination with You and Sejkora, Kim suggests forming the insulating layer on a side of the plurality of protrusions distal to the base substrate because Kim’s insulating layer blocks are used for the purpose of preventing the reflective layer 301 from being formed at the location of the blocks (see Kim Figs. 3, 4) and in You and Sejkora the surface on which the reflective layer is not formed is on a side of the plurality of protrusions distal to the base substrate (see You Fig. 3a, Sejkora paragraph 35).  Placing Kim’s insulating layer at this location would also make You’s backlight 
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the insulating layer taught by Kim while making the optical modulating device of You in order to form the reflective layer in areas not covered by the insulating layer and not in areas covered by the insulating layer (Kim paragraph 29).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claim 1 above, and further in view of Urabe et al. (US 2008/0253132 A1).
With respect to claim 6:	You teaches “The back light module of claim 1 (see above)”.
You does not teach “wherein the base substrate and the plurality of protrusions are formed as an integral light transmission layer”.
However, Urabe teaches “wherein the base substrate and the plurality of protrusions are formed as an integral light transmission layer (paragraph 71)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the backlight of You with the integral construction of Urabe due to the art recognized suitability of an integral construction to form an optical modulating device in a backlight module (You paragraph 71).

7 is rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claim 1 above, and further in view of Han et al. (US 2016/0316180 A1).
With respect to claim 7:	You teaches “The backlight module of claim 1 (see above)”.
You does not specifically teach “wherein the plurality of protrusions are a plurality of nanoscale protrusions”.
However, Han teaches “wherein the plurality of protrusions (112) are a plurality of nanoscale protrusions (paragraphs 97, 95)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the optical modulating device of You with the nanoscale protrusion size taught by Han in order to change the direction of incident light according to a wavelength of the incident light (Han paragraph 95).

Claims 12-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claim 11 above, and further in view of Kim.
With respect to claim 12:	You teaches “The method of claim 11 (see above)”.
You does not specifically teach “wherein prior to forming the reflective layer, further comprising forming an insulating layer having a plurality of insulating blocks, each of which on a side of one of the plurality of protrusions distal to the base substrate”.
However, Kim teaches “wherein prior to forming the reflective layer (301), further comprising forming an insulating layer (400) having a plurality of insulating blocks (Fig. 3)”.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the insulating layer taught by Kim while making the backlight of You in order to form the reflective layer in areas not covered by the insulating layer and not in areas covered by the insulating layer (Kim paragraph 29).
With respect to claim 13:	You teaches “wherein forming the reflective layer comprises forming a reflective material layer on the base substrate in a region outside the plurality of insulating blocks (Fig. 3a)”.
With respect to claim 14:	You does not specifically teach “wherein forming the reflective layer comprises: forming a reflective material layer throughout the light transmission layer, the reflective material layer being formed to cover a region having the plurality of insulating blocks and a region outside the plurality of insulating blocks; and removing the insulating layer; wherein a portion of the reflective material layer on a side of the plurality of insulating blocks distal to the base substrate is removed together with the insulating layer, thereby forming a reflective layer”.
However, Kim teaches “wherein forming the reflective layer (Figs. 3-4) comprises: forming a reflective material layer throughout the light transmission layer (Fig. 3), the reflective material layer being formed to cover a region having the plurality 
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the insulating layer taught by You while making the backlight of You in order to form the reflective layer in areas not covered by the insulating layer and not in areas covered by the insulating layer (Kim paragraph 29).
With respect to claim 20:	You does not specifically teach “wherein forming the reflective layer comprises: forming a reflective material layer throughout the light transmission layer, the reflective material layer being formed to cover a region having the plurality of protrusions and a region outside the plurality of protrusions; and removing a portion of the reflective material layer on a side of the plurality of insulating blocks distal to the base substrate thereby forming the reflective layer”.
However, Kim teaches “wherein forming the reflective layer (Figs. 3-6) comprises: forming a reflective material layer throughout the light transmission layer (Fig. 3), the reflective material layer being formed to cover a region having the plurality of protrusions and a region outside the plurality of protrusions (Fig. 3); and removing a portion of the reflective material layer on a side of the plurality of insulating blocks distal to the base substrate thereby forming the reflective layer (Fig. 5)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the reflective material layer forming and removing steps of Kim in making the backlight of You due to the art recognized suitability of these .

Claims 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claim 11 above, and further in view of Urabe.
With respect to claim 15:	You teaches “The method of claim 11 (see above)”.
You does not teach “further comprising: forming a mold; embossing a light transmission main body using the mold; and separating the mold from the light transmission main body to form the light transmission layer having the plurality of protrusions on the base substrate”.
However, Urabe teaches “further comprising: forming a mold (the “stamper” from paragraph 71); embossing a light transmission main body using the mold (paragraph 71); and separating the mold from the light transmission main body to form the light transmission layer having the plurality of protrusions on the base substrate (paragraph 71)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the stamping method steps of Urabe to make the protrusions in the optical modulating device of You’s backlight due to the art recognized suitability of such a method for making protrusions (Urabe paragraph 71).
With respect to claim 19:	You teaches “The method of claim 11 (see above)”.
You does not teach “wherein forming the light transmission layer comprises forming the plurality of protrusions and the base substrate as an integral structure”.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the backlight of You with the integral construction of Urabe due to the art recognized suitability of an integral construction to form an optical modulating device in a backlight module (You paragraph 71).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over You and Urabe as applied to claims 11 and 15 above, and further in view of Starkey et al. (US 2014/0098566 A1).
With respect to claim 16:	You and Urabe teaches “the method of claim 15 (see above)”.
You does not specifically teach “wherein forming the mold comprises: forming a replication master layer on a second base substrate, the replication master layer is formed to include a plurality of replication masters corresponding to the plurality of protrusions to be formed in the optical modulating device; forming a conductive surface on an exposed surface of the replication master layer and the second base substrate; forming a metal layer on the conductive surface; and separating the metal layer from the replication master layer and the second base substrate, thereby forming the mold”.
However, Starkey teaches “wherein forming the mold (300) comprises: forming a replication master layer on a second base substrate (paragraph 65), the replication master layer is formed to include a plurality of replication masters corresponding to the 
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to form the mold used in making the optical modulating device of You’s backlight as taught by Starkey due to the art recognized utility of the mold forming technique taught by Starkey to make a tool for embossing the protrusions onto an optical modulating device (Starkey paragraph 65).

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over You and Urabe as applied to claim 15 above, and further in view of Sejkora.
With respect to claim 17:	You in view of Urabe teaches “The method of claim 15 (see above), configured to allow the light from the one or more light sources emitting sequentially from the respective one of the plurality of protrusions, and out of the protruding side of the optical modulating device (You Fig. 3a)”.
You does not teach “wherein embossing the light transmission main body comprises: embossing the light transmission main body using the mold, thereby forming a light transmission layer having a plurality of protrusions on a base substrate, and a plurality of recesses, a respective one of the plurality of recesses being on side of Page 6 of 14Appl. No. 16/080,592Response to the First Office Action mailed November 27, 2020 the respective one of the plurality of protrusions distal to the base substrate, configured to 
However, Urabe teaches “wherein embossing the light transmission main body comprises: embossing the light transmission main body using the mold, thereby forming a light transmission layer having a plurality of protrusions on a base substrate, and a plurality of recesses (paragraph 71)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the stamping method steps of Urabe to make the protrusions in the optical modulating device of You’s backlight due to the art recognized suitability of such a method for making protrusions (Urabe paragraph 71).
However, Sejkora teaches “a plurality of recesses (see Figs. 5, 7, 9), each of which on a side of one of the plurality of protrusions distal to the base substrate (see Figs. 5, 7, 9), configured to allow the light from the one or more light sources emitting sequentially through the respective one of the plurality of recesses (see Fig. 5)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the optical modulating device of Urabe by making the recesses of Sejkora in order to guarantee an angle of emergence of the light beams from the optical element with which dazzlement of the viewer is avoided (Sejkora paragraph 7).


18 is rejected under 35 U.S.C. 103 as being unpatentable over You, Urabe and Sejkora as applied to claims 11, 15, and 17 above, and further in view of Kim.
With respect to claim 18:	You, Urabe, and Sejkora teaches “The method of claim 17 (see above)”.
Urabe does not specifically teach “wherein prior to forming the reflective layer, further comprising forming an insulating layer having a plurality of insulating blocks, each of which on a side of one of the plurality of protrusions distal to the base substrate; wherein forming the insulating layer comprises: printing an ink in the plurality of recesses on a side of the plurality of protrusions distal to the base substrate; and curing the ink in the plurality of recesses on a side of the plurality of protrusions distal to the base substrate, thereby forming the insulating layer having a plurality of insulating blocks, a respective one of the plurality of insulating blocks being in one of the plurality of recesses, configured to allow the light from the one or more light sources emitting sequentially from the respective one of the plurality of protrusions, through the respective one of the plurality of insulating blocks, and out of the protruding side of the optical modulating device”.
However, Kim teaches “wherein prior to forming the reflective layer (300), further comprising forming an insulating layer (400) having a plurality of insulating blocks (Fig. 3), wherein forming the insulating layer comprises: printing an ink in the plurality of recesses on a side of the plurality of protrusions distal to the base substrate (Fig. 2); and curing the ink in the plurality of recesses on a side of the plurality of protrusions distal to the base substrate (paragraph 41), thereby forming the insulating layer having 
In combination with You, Urabe and Sejkora, Kim suggests forming the insulating layer on a side of the plurality of protrusions distal to the base substrate because Kim’s insulating layer blocks are used for the purpose of preventing the reflective layer 301 from being formed at the location of the blocks (see Kim Figs. 3, 4) and in You, Urabe and Sejkora the surface on which the reflective layer is not formed is on a side of the plurality of protrusions distal to the base substrate (see Urabe Fig. 15, Sejkora paragraph 35).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the insulating layer taught by Kim to make the optical modulating device of Urabe in order to form the reflective layer in areas not covered by the insulating layer and not in areas covered by the insulating layer (Kim paragraph 29).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875